DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07-12-2022 and 09-05-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8, 10-13, 15-19 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-5, 8, 10-13, 15-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,119,273 hereinafter Gerald II in view of U.S. Pre-Grant Publication No. 2017/0084949 hereinafter Yokoyama. 
Regarding Claims 1, 16 and 19, Gerald II teaches an electrochemical (solid-state battery) cell comprising: a first electrode; a second electrode; and a porous, active separator/electrolyte membrane (PAM) (solid electrolyte) disposed between the first electrode and the second electrode (column 5, lines 44-56), wherein the solid electrolyte comprises a specialized material (anodized aluminum oxide) having a plurality of pores running the thickness of the material, and ion (salt) and ion-conducting species or compound coating the inner surfaces of the pores, and wherein the coating material comprises a first layer comprising first ionic compound and a second layer comprising a second ionic compound (column 8, lines 1-52). 
Gerald II does not specifically disclose that the first compound comprises a first cation having size greater than the first anion. 
However, Yokoyama teaches a lithium secondary battery that comprises an electrolyte layer having a salt with small anion size (paragraph 38). Therefore, it would have been obvious to one of ordinary skill in the art to use electrolyte layer that comprises a salt with small anion size before the effective filing date of the claimed invention because Yokoyama discloses that such configuration would increase the lithium ion conductivity in the electrolyte material and inhibit the precipitation of lithium dendrites on a negative electrode side during charges/discharges at a high rate and therefore produce desirable effects in terms of safety and battery life (paragraph 38). 
With regard to the specific size of the anion, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP 2144.05, II.). 
Regarding Claims 2-3, Gerald II teaches that the electrolyte layer further comprises an additional layer covering the second layer, the additional layer being a solvent and ion conductor (column 8, lines 1-52).  
Regarding Claims 4-5 and 8, Gerald II teaches that the first compound comprises a Li salt in a solvent (column 8, lines 1-52). 
Regarding Claims 10-13 and 15, Gerald II teaches that the solid electrolyte comprises a specialized material (anodized aluminum oxide) having a plurality of pores running the thickness of the material, and ion (salt) and ion-conducting species or compound coating the inner surfaces of the pores, and wherein the electrolyte material having similar porosity, diameter and ionic conductivity as claimed (column 7, lines 4-29, column 8, lines 1-52). 
Regarding Claim 17-18 and 24, Gerald II teaches a composite electrode comprising an active electrode material and the solid electrolyte material as claimed, wherein the plurality of interconnected pores and the electrolyte layer form a continuous path for ion conduction (column 14, lines 26-53). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729